Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 3, 6-8 and 11 is withdrawn in view of the newly discovered reference(s) to Wu et al (US 2019/0079321 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in lines 18-19, applicant discloses “the transition metal oxide” comprising “titanium nitride and zirconium nitride,” rendering the claims indefinite.  For purpose of examination, it was presumed applicant intended to disclose --the transition metal nitride comprises--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 7, 8, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2016/0223723 A1) in view of Wu et al (US 2019/0079321 A1).
In regard to claim 3, Han et al discloses an electrically tunable metasurface, comprising: an array of subwavelength metasurface unit elements (page 2, sections [0053-0057], Figure 1, “170, NAL”), each unit element comprising: a bottom conductive layer (page 5, sections [0106-0109], Figure 18, “210”); an insulating layer overlying the bottom conductive layer (Figure 18, “250”); an active layer overlying the insulator layer (Figure 18, “235”); and a top conductive layer overlying the active layer (Figure 18, “NA”), wherein the active layer comprises a phase change material (Figure 18, “230,” re: permittivity variation layer) having a phase controllable via an electrical coupling to at least one of the bottom conductive layer or the top conductive layer (page 3, section [0061] & page 5, section [0095]), the electrical coupling is to the top conductive layer of the unit elements, and the phase is controllable via resistive heating produced by a flow of a control current through the top conductive layer of the unit elements (page 3, section [0062]), but does not specifically disclose wherein the phase change material is germanium antimony telluride (GST).
Within the same field of endeavor, Wu et al teaches that it is desirable for phase change materials to comprise GST for metasurfaces to attain tunability (page 2, section [0017]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the phase change material of Han et al to be GST since Wu et al teaches that it is desirable for metasurfaces to attain tunability.
Regarding claim 18, Han et al discloses a wavefront manipulation system, comprising: said electrically tunable metasurface wherein the wavefront manipulation system is configured to implement functionality of one of: a) beam steering, b) focusing lens, c) polarization control, d) holographic imaging, e) absorber, and f) color filtering (page 1, section [0005]).  
In regard to claim 6, Han et al discloses an electrically tunable metasurface, comprising: an array of subwavelength metasurface unit elements (page 2, sections [0053-0057], Figure 1, “170, NAL”), each unit element comprising: a bottom conductive layer (page 5, sections [0106-0109], Figure 18, “210”); an insulating layer overlying the bottom conductive layer (Figure 18, “250”); an active layer overlying the insulator layer (Figure 18, “235”); and a top conductive layer overlying the active layer (Figure 18, “NA”), wherein the active layer comprises a phase change material (Figure 18, “230,” re: permittivity variation layer) having a phase controllable via an electrical coupling to at least one of the bottom conductive layer or the top conductive layer (page 3, section [0061] & page 5, section [0095]), the electrical coupling is to the top conductive layer of the unit elements, and the phase is controllable via resistive heating produced by a flow of a control current through the top conductive layer of the unit elements (page 3, section [0062]), the phase change material is vanadium dioxide (VO2) (page 3, section [0062]), each of the bottom conductive layer and the top conductive layer comprises at least one of: a) a metal; b) a semiconductor; and d) a transition metal nitride (page 2, section [0054] & page 3, section [0060]), but does not specifically disclose wherein the semiconductor comprises one or a combination of: b1) gallium arsenide (GaAs), and b2) silicon; c) a transparent conducting oxide.
Within the same field of endeavor, Wu et al teaches that it is desirable for semiconductors to comprise GaAs, silicon, or a transparent conducting oxide for metasurfaces to achieve tunability (page 1, section [0015]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the the semiconductor material of Han et al to comprise GaAs, silicon, or a transparent conducting oxide since Wu et al teaches that it is desirable for metasurfaces to achieve tunability.
In regard to claim 7, Han et al discloses an electrically tunable metasurface, comprising: an array of subwavelength metasurface unit elements (page 2, sections [0053-0057], Figure 1, “170, NAL”), each unit element comprising: a bottom conductive layer (page 5, sections [0106-0109], Figure 18, “210”); an insulating layer overlying the bottom conductive layer (Figure 18, “250”); an active layer overlying the insulator layer (Figure 18, “235”); and a top conductive layer overlying the active layer (Figure 18, “NA”), wherein the active layer comprises a phase change material (Figure 18, “230,” re: permittivity variation layer) having a phase controllable via an electrical coupling to at least one of the bottom conductive layer or the top conductive layer (page 3, section [0061] & page 5, section [0095]), the electrical coupling is to the top conductive layer of the unit elements, and the phase is controllable via resistive heating produced by a flow of a control current through the top conductive layer of the unit elements (page 3, section [0062]), the phase change material is vanadium dioxide (VO2) (page 3, section [0062]), each of the bottom conductive layer and the top conductive layer comprises at least one of: a) a metal; b) a semiconductor; c) a transparent conducting oxide; and d) a transition metal nitride (page 2, section [0054] & page 3, section [0060]), but does not specifically disclose wherein the transparent conducting oxide comprises one or a combination of: c1) indium tin oxide (ITO), c2) aluminum-doped zinc oxide (AZO), and c3) aluminum-doped zinc oxide (GZO).
Within the same field of endeavor, Wu et al teaches that it is desirable for transparent conducting oxide materials to comprise ITO, AZO, or GZO for metasurfaces to achieve tunability (page 1, section [0015]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the transparent conducting oxide materials of Han et al to comprise ITO, AZO, or GZO since Wu et al teaches that it is desirable for metasurfaces to achieve tunability.
In regard to claim 8, Han et al discloses an electrically tunable metasurface, comprising: an array of subwavelength metasurface unit elements (page 2, sections [0053-0057], Figure 1, “170, NAL”), each unit element comprising: a bottom conductive layer (page 5, sections [0106-0109], Figure 18, “210”); an insulating layer overlying the bottom conductive layer (Figure 18, “250”); an active layer overlying the insulator layer (Figure 18, “235”); and a top conductive layer overlying the active layer (Figure 18, “NA”), wherein the active layer comprises a phase change material (Figure 18, “230,” re: permittivity variation layer) having a phase controllable via an electrical coupling to at least one of the bottom conductive layer or the top conductive layer (page 3, section [0061] & page 5, section [0095]), the electrical coupling is to the top conductive layer of the unit elements, and the phase is controllable via resistive heating produced by a flow of a control current through the top conductive layer of the unit elements (page 3, section [0062]), the phase change material is vanadium dioxide (VO2) (page 3, section [0062]), each of the bottom conductive layer and the top conductive layer comprises at least one of: a) a metal; b) a semiconductor; c) a transparent conducting oxide; and d) a transition metal nitride page 2, section [0054] & page 3, section [0060]), but does not specifically disclose wherein the transition metal nitride comprises one or a combination of: d1) titanium nitride (TiN), and d2) zirconium nitride (ZrN).
Within the same field of endeavor, Wu et al teaches that it is desirable for transition metal nitride materials to comprise TiN or ZrN for metasurfaces to achieve tunability (page 1, section [0015]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the transition metal nitride materials of Han et al to comprise TiN or ZrN since Wu et al teaches that it is desirable for metasurfaces to achieve tunability.
In regard to claim 11, Han et al discloses an electrically tunable metasurface, comprising: an array of subwavelength metasurface unit elements (page 2, sections [0053-0057], Figure 1, “170, NAL”), each unit element comprising: a bottom conductive layer (page 5, sections [0106-0109], Figure 18, “210”); an insulating layer overlying the bottom conductive layer (Figure 18, “250”); an active layer overlying the insulator layer (Figure 18, “235”); and a top conductive layer overlying the active layer (Figure 18, “NA”), wherein the active layer comprises a phase change material (Figure 18, “230,” re: permittivity variation layer) having a phase controllable via an electrical coupling to at least one of the bottom conductive layer or the top conductive layer (page 3, section [0061] & page 5, section [0095]), the electrical coupling is to the top conductive layer of the unit elements, and the phase is controllable via resistive heating produced by a flow of a control current through the top conductive layer of the unit elements (page 3, section [0062]), the phase change material is vanadium dioxide (VO2) (page 3, section [0062]), each of the bottom conductive layer and the top conductive layer comprises at least one of: a) a metal; b) a semiconductor; c) a transparent conducting oxide; and d) a transition metal nitride, wherein the transition metal oxide comprises one or a combination of: d1) titanium nitride (TiN), and d2) zirconium nitride (ZrN) (page 2, section [0054] & page 3, section [0060]).
Regarding the limitation wherein: the active layer is grown onto the insulating layer via a deposition process is merely a product-by-process limitation and it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, said limitation is being treated as being anticipated.  
Furthermore, Han et al discloses wherein: the bottom conductive layer is gold (Au) (page 3, section [0063]), and the top conductive layer is gold (Au) (page 3, section [0060]), but does not specifically disclose wherein the insulating layer is silicon dioxide (SiO2).  
Within the same field of endeavor, Wu et al teaches that it is desirable for dielectrics to comprise SiO2 for metasurfaces to attain tunability (page 2, section [0016]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the dielectric material of Han et al to comprise SiO2 since Wu et al teaches that it is desirable for metasurfaces to attain tunability.

Allowable Subject Matter
Claims 14 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 14 and 15: an electrically tunable metasurface as claimed, specifically wherein: a period of the periodic pattern is 400 nm, the same width of the active layer and the top conductive layer is 210 nm, a thickness of the bottom conductive layer is 150 nm, a thickness of the insulating layer is 50 nm, a thickness of the active layer is 40 nm, and a thickness of the top conductive layer is 40 nm.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 3, 6-8, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 3, 2022